Exhibit 10.3

EXECUTION VERSION

REAFFIRMATION AGREEMENT dated as of August 31, 2006 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among the BORROWERS
listed on the signature pages hereto, the GUARANTORS listed on the signature
pages hereto (and, together with the Borrowers party hereto, the “Reaffirming
Parties”), and Wachovia Bank, N.A., as administrative agent for the Lenders
under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”).

WHEREAS the Borrowers, the Lenders, the Administrative Agent and the Canadian
Administrative Agent have entered into the First Amendment dated as of August
31, 2006 (the “First Amendment”) to the Credit Agreement dated as of March 2,
2005 (the “Credit Agreement”), among the Borrowers (as defined therein), the
Lenders (as defined therein), the Administrative Agent and the Canadian
Administrative Agent (as defined therein) and, on the terms and subject to the
conditions set forth therein, have agreed to amend the Credit Agreement as set
forth in the First Amendment.

WHEREAS each of the Reaffirming Parties is party to one or more of the Loan
Documents.

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the First Amendment becoming
effective.

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the effectiveness of the First Amendment.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein have the
meanings given to them in the Credit Agreement and in the Subsidiary Guarantee
Agreement dated March 2, 2005 (the “Subsidiary Guarantee Agreement”).

SECTION 2. Reaffirmation. Each of the Reaffirming Parties hereby (a) consents to
the First Amendment and the transactions contemplated thereby and (b) confirms
its guarantees, to the extent set forth in the Subsidiary Guarantee Agreement
and its other respective obligations, as applicable, under each of the Loan
Documents to the extent it is party, and agrees that, notwithstanding the
effectiveness of the First Amendment, such guarantees and other obligations
shall continue to be in full force and effect and shall accrue to the benefit of
the Lenders, the Issuing Banks, the Canadian Administrative Agent and the
Administrative Agent. Each of the Reaffirming Parties further agrees to take any
action that may be required or that is reasonably requested by the
Administrative Agent to effect the purposes of the Loan Documents and hereby
reaffirms its obligations under each similar provision of each Loan Document to
the extent it is party.


--------------------------------------------------------------------------------




SECTION 3. Representations and Warranties. Each Reaffirming Party hereby
represents and warrants to the Administrative Agent that:

(a) This Agreement has been duly authorized, executed and delivered by each
Reaffirming Party in such capacity as set forth on the signature pages hereto,
and this Agreement constitutes each Reaffirming Party’s legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy,insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and, in the case of obligations of UK Borrowing Subsidiaries and UK Guarantors,
the time barring of claims under the Limitations Acts and the possibility that
an undertaking to avoid liability for or indemnify a person against non-payment
of the UK stamp duty may be void.

(b) No Default has occurred or is continuing.

(c) All representations and warranties of each Reaffirming Party contained in
the Loan Documents are true and correct in all material respects on and as of
the date hereof (except with respect to representations and warranties expressly
made only as of an earlier date, which representations were true and correct in
all material respects as of such earlier date).

SECTION 4. Notices. All notices hereunder shall be given in accordance with
Section 10.01 of the Credit Agreement; provided that, for this purpose, the
address of each Reaffirming Party shall be the one specified for the Company
under the Credit Agreement.

SECTION 5. Effectiveness. This Agreement shall become effective on the date when
(a) copies hereof which, when taken together, bear the signatures of each of the
Reaffirming Parties shall have been received by the Administrative Agent and (b)
the First Amendment has become effective in accordance with its terms. This
Agreement may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by each of the parties hereto. This Agreement shall
constitute a Loan Document.

SECTION 6. No Novation. Nothing contained in this Agreement or in the First
Amendment shall be construed as a substitution, novation or extinguishment of
the obligations under the Loan Documents. Nothing contained in this Agreement or
in the First Amendment shall be construed as a release or other discharge of any
Loan Party from any of its obligations under the Loan Documents. No amendments
to any Loan Document are intended hereby. Each provision of the Loan Documents
is ratified and affirmed in all respects and shall continue to be in full force
and effect, except to the extent modified by the First Amendment.

SECTION 7. Governing Law: Counterparts. (a) This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

2


--------------------------------------------------------------------------------




(b) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement may be delivered by facsimile or other electronic imaging means of the
relevant executed signature pages hereof.

SECTION 8. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning thereof.

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation Agreement
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

MOLSON COORS BREWING

 

COMPANY,

 

as Borrower,

 

 

 

 

by

/s/ Michael J. Gannon

 

 

 

 

Name: Michael J. Gannon

 

 

 

Title:   Vice President and

 

 

 

Treasurer

 

 

 

 

 

COORS BREWING COMPANY,

 

as Borrower and as Guarantor,

 

 

 

 

by

/s/ Michael J. Gannon

 

 

 

 

Name: Michael J. Gannon

 

 

 

Title:   Vice President and

 

 

 

Treasurer

 

 

 

 

 

MOLSON CANADA 2005,

 

as Borrower and as Canadian Guarantor,

 

 

 

 

by

/s/ Timothy E. Scully

 

 

 

 

Name: Timothy E. Scully

 

 

 

Title:   Chief Financial Officer

 

 

 

 

 

by

/s/ Kelly L. Brown

 

 

 

 

Name: Kelly L. Brown

 

 

 

Title:   Vice President & General
Counsel

 

4


--------------------------------------------------------------------------------




 

MOLSON INC.,

 

as Borrower and as Canadian Guarantor,

 

 

 

 

by

/s/ Timothy E. Scully

 

 

 

 

Name: Timothy E. Scully

 

 

 

Title:   Chief Financial Officer

 

 

by

/s/ Kelly L. Brown

 

 

 

 

Name: Kelly L. Brown

 

 

 

Title:   Secretary

 

MOLSON COORS CANADA INC.,

 

as Borrower and as Canadian Guarantor,

 

 

 

 

by

/s/ Timothy E. Scully

 

 

 

 

Name: Timothy E. Scully

 

 

 

Title:   Director

 

 

by

/s/ Kelly L. Brown

 

 

 

 

Name: Kelly L. Brown

 

 

 

Title:   Secretary

 

Executed and Delivered as a Deed by:

 

 

 

COORS BREWERS LTD., (Company Number 26018)

 

as Borrower and as UK Guarantor,

 

 

 

 

by

/s/ S. Glendinning

 

 

 

 

Name: S. Glendinning

 

 

 

Title:   Director

 

 

 

 

 

by

/s/ K. Donald

 

 

 

 

Name: K. Donald

 

 

 

Title:   Director

 

5


--------------------------------------------------------------------------------




 

MOLSON COORS CAPITAL FINANCE
ULC,

 

as Company Guarantor,

 

 

 

 

by

/s/ Timothy E. Scully

 

 

 

 

Name: Timothy E. Scully

 

 

 

Title:   Director

 

COORS INTERCONTINENTAL, INC.,

 

as Guarantor,

 

 

 

 

by

/s/ Nirmalya Chatterjee

 

 

 

 

Name: Nirmalya Chatterjee

 

 

 

Title:   Treasurer

 

COORS BREWING COMPANY
INTERNATIONAL, INC.,

 

as Guarantor,

 

 

 

 

by

/s/ Michael J. Gannon

 

 

 

 

Name: Michael J. Gannon

 

 

 

Title:   Treasurer

 

COORS WORLDWIDE, INC.,

 

as Guarantor,

 

 

 

 

by

/s/ Michael J. Gannon

 

 

 

 

Name: Michael J. Gannon

 

 

 

Title:   Treasurer

 

6


--------------------------------------------------------------------------------




 

COORS DISTRIBUTING COMPANY,

 

as Guarantor,

 

 

 

 

by

/s/ Michael J. Gannon

 

 

 

 

Name: Michael J. Gannon

 

 

 

Title:   Treasurer

 

COORS GLOBAL PROPERTIES, INC.,

 

as Guarantor,

 

 

 

 

by

/s/ Patti L. Zenk

 

 

 

 

Name: Patti L. Zenk

 

 

 

Title:   President

 

COORS INTERNATIONAL MARKET
DEVELOPMENT, L.L.L.P.,

 

as Guarantor,

 

 

 

 

by: Coors Global Properties, Inc.,

 

 

 

its General Partner,

 

 

 

 

 

 

 

 

by

/s/ Patti L. Zenk

 

 

 

 

Name: Patti L. Zenk

 

 

 

Title:   President

 

7


--------------------------------------------------------------------------------




 

Executed and Delivered as a Deed by

 

 

 

COORS HOLDINGS LIMITED, as UK
Guarantor (Company Number 25675)

 

 

 

 

by

/s/ S. Glendinning

 

 

 

 

Name: S. Glendinning

 

 

 

Title:   Director

 

 

 

 

 

by

/s/ K. Donald

 

 

 

 

Name: K. Donald

 

 

 

Title:   Director

 

Executed and Delivered as a Deed by

 

 

 

GOLDEN ACQUISITION, as UK

 

Guarantor (Company Number 4320707)

 

 

 

 

by

/s/ S. Glendinning

 

 

 

 

Name: S. Glendinning

 

 

 

Title:   Director

 

 

 

 

 

by

/s/ K. Donald

 

 

 

 

Name: K. Donald

 

 

 

Title: Director

 

8


--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL
ASSOCIATION,

 

as Administrative Agent

 

 

 

 

by

/s/ Thomas M. Harper

 

 

 

 

Name: Thomas M. Harper

 

 

 

Title:   Senior Vice President

 

9


--------------------------------------------------------------------------------